Case: 12-12842     Date Filed: 02/15/2013   Page: 1 of 2

                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-12842
                              Non-Argument Calendar
                            ________________________

                   D.C. Docket No. 6:11-cr-00076-GAP-DAB-2



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll

                                                                     Plaintiff-Appellee,

                                        versus

MAGALY CARDONA, llllllllllllllllllllllllllllllllllllllll

                                                              Defendant-Appellant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________
                               (February 15, 2013)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Tom Dale, appointed counsel for Magaly Cardona in this direct criminal

appeal, has filed a motion to withdraw from representation of the appellant and filed
              Case: 12-12842     Date Filed: 02/15/2013   Page: 2 of 2

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals no issue of arguable merit for us to

consider on appeal. Therefore, counsel=s motion to withdraw is GRANTED, and

Cardonas=s convictions and sentence are AFFIRMED.




                                         2